Citation Nr: 1102740	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  08-03 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
status post right hand ganglion cyst resection, mid-dorsum of the 
right wrist, with scar.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to December 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in March 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In connection with this appeal, the Veteran testified at a 
personal hearing before the undersigned Veterans Law Judge 
sitting at the RO in October 2010; a transcript of that hearing 
is associated with the claims file.  The Board notes that, at the 
time of the hearing, the Veteran's representative requested that 
a copy of the hearing transcript be sent to him and the Veteran.  
As such, they both were provided a copy in November 2010.

In the Veteran's April 2007 notice of disagreement and at 
the October 2010 Board hearing, he raised the issue of 
entitlement to service connection for carpal tunnel 
syndrome and cubital tunnel syndrome as secondary to his 
service-connected status post right hand ganglion cyst 
resection, mid-dorsum of the right wrist, with scar.   
Therefore, these issues have been raised by the record, 
but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Board finds that a remand is necessary in order to obtain 
outstanding treatment records.  In this regard, the Veteran 
testified at his October 2010 Board hearing that, while he did 
not receive treatment for his right hand disability, such had 
been evaluated earlier in the year at Stanford University.  These 
records are not contained in the claims file.  Therefore, on 
remand, the Veteran should be requested to identify any 
outstanding treatment records relevant to his right hand 
disability and, thereafter, all identified records, to include 
those from Stanford University dated in 2010, should be obtained 
for consideration in his appeal.  

The Board further finds that a remand is necessary in order to 
afford the Veteran a contemporaneous VA examination in order to 
determine the current nature and severity of his right hand 
disability.  In this regard, the Board observes that he was last 
examined by VA in March 2007.  While the Veteran has not 
specifically alleged that his right hand disability has increased 
in severity since such time, the Board observes that the March 
2007 VA examination revealed reduced range of motion of the 
Veteran's right wrist and fingers as well as neurologic 
symptomatology; however, it is unclear whether such symptoms are 
manifestations of the Veteran's service-connected status post 
right hand ganglion cyst resection, mid-dorsum of the right 
wrist, with scar.  Therefore, a remand is necessary in order to 
schedule the Veteran for an appropriate VA examination in order 
to assess the current nature and severity of his service-
connected right hand disability.

Additionally, when evidence of unemployability is submitted 
during the course of an appeal from an assigned disability 
rating, a claim for a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) will 
be considered part and parcel of the claim for benefits for the 
underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-
54 (2009).  Here, the Veteran is unemployed and he claims that 
such is due to symptoms of his service-connected right hand 
disability.  Specifically, at his October 2010 Board hearing, he 
testified that he had not worked full-time for the prior six or 
seven years as he could not handle objects due to his weakened 
grip.  Accordingly, the issue of entitlement to a TDIU has been 
raised by the evidence of record in this case.  While the Board 
has jurisdiction over such issue as part and parcel of the 
Veteran's initial rating claim, further development is necessary 
for a fair adjudication of the TDIU aspect of such claim.  In 
this regard, upon remand, the AOJ should conduct all appropriate 
development, to include providing the Veteran with a Veterans 
Claims Assistance Act of 2000 (VCAA)-compliant notice as to a 
TDIU rating and obtaining an opinion as regarding the effect his 
service-connected right hand disability has on his employability 
as part of his VA examination for such disability.  See Friscia 
v. Brown, 7 Vet. App. 294, 297 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
proper VCAA notice that informs him of the 
evidence and information necessary to 
establish entitlement to a TDIU.

2.  Request that the Veteran identify any 
outstanding treatment records relevant to his 
right hand disability.  After securing any 
necessary authorization from him, obtain all 
identified treatment records, to include 
those from Stanford University dated in 2010.  
All reasonable attempts should be made to 
obtain such records.  If any records cannot 
be obtained after reasonable efforts have 
been made, issue a formal determination that 
such records do not exist or that further 
efforts to obtain such records would be 
futile, which should be documented in the 
claims file.  The Veteran must be notified of 
the attempts made and why further attempts 
would be futile, and allowed the opportunity 
to provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

3.  After the above development has been 
completed and all outstanding records have 
been associated with the claims file, the 
Veteran should be afforded an appropriate VA 
examination to determine the current nature 
and severity of his right hand disability.  
The claims file, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner. Any indicated 
evaluations, studies, and tests should be 
conducted.

The examiner should identify the nature and 
severity of all current manifestations of the 
Veteran's service-connected status post right 
hand ganglion cyst resection, mid-dorsum of 
the right wrist, with scar.  If there is a 
reduction in the range of motion of the 
Veteran's right wrist and/or fingers or 
neurological symptoms present, the examiner 
is requested to specifically indicate whether 
such are manifestations of his service-
connected right hand disability.  If so, the 
examiner is requested to describe the nature 
and severity of such symptomatology.   

The examiner should also be requested to 
render an opinion as to whether the Veteran 
is unable to secure or follow a substantially 
gainful occupation as a result of his 
service-connected disability, i.e., status 
post right hand ganglion cyst resection, mid-
dorsum of the right wrist, with scar, taking 
into consideration his level of education, 
special training, and previous work 
experience, but not his age or any impairment 
caused by nonservice-connected disabilities.

All opinions expressed should be accompanied 
by supporting rationale.   

4.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's initial rating claim should be 
readjudicated based on the entirety of the 
evidence, to include consideration of a TDIU 
in accordance with Rice, supra.  If the claim 
remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by 
attending the requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

